                Case 18-10055-KG       Doc 577     Filed 08/26/19    Page 1 of 4



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

IN RE:                                            CHAPTER 11

Hobbico, Inc.

                Debtor.                           Case No.: 18-10055-KG

                                                  Hearing Date: September 19, 2019
                                                              10:00 am (EDT)


                    MOTION FOR RELIEF FROM AUTOMATIC STAY

         NOW COME Movant, Standard Mutual Insurance Company a/s/o Daniel Waller

(“Standard Mutual”) and requests an Order for relief from the Automatic Stay to permit it to

prosecute its claims against the Debtor, Hobbico, Inc. (“Debtor”) in an action in the Circuit

Court of Kendall County, Illinois.     In support of this Motion, Standard Mutual states as

follows:

                                               FACTS

         1.     On February 27, 2016, a fire occurred at Standard Mutual’s insured’s home,

resulting in substantial damage to property.

         2.     The fire was due to a defect within the Debtor’s product.       See Exhibit A,

proposed Complaint.

         3.     As a result of the Debtor’s defective product, Standard Mutual seeks recovery in

the amount of $405,749.03 from the Debtor. See Exhibit A.

         4.     Since the fire, Standard Mutual has been dealing with the Debtor’s liability

insurer, Navigator’s Insurance.
              Case 18-10055-KG            Doc 577   Filed 08/26/19   Page 2 of 4



       5.     Standard Mutual seeks entry of an Order of Relief from the Automatic Stay to

permit it to prosecute its tort claims against the Debtor, to the extent of insurance proceeds

available on Debtor’s behalf.

       6.     The relief requested by this motion is authorized under §§ 105 and 362(d) of the

Bankruptcy Code and Bankruptcy Rule 4001.

       7.     This Court has subject matter jurisdiction to grant the relief requested in this

motion as a core proceeding pursuant to 28 U.S.C. § 1334(b) and 28 U.S.C. § 157(b)(2)(G).

                                     BASIS FOR RELIEF

       8.     Upon information and belief, the claim, which forms the basis of the causes of

action asserted against the Debtor by Standard Mutual, is a covered claim under a liability

insurance policy.

       9.     Debtor’s liability insurer has been defending the Debtor in the Standard Mutual

Claims.

       10.    Neither Standard Mutual nor Waller are listed as a Creditor in the Creditor

Matrix (Doc. 29) or the Claims Register (Doc. 334).

       11.    Neither Standard Mutual nor Waller were otherwise included as parties to

receive notice of this bankruptcy case.

                    CAUSE EXISTS TO LIFT THE AUTOMATIC STAY

                                Debtor Has Insurance Coverage

       12.    In Matter of Fernstrom Storage and Van Co., 938 F.2d 731, 735 (7' Cir. 1991)

the court adopted a balancing of the hardships approach in addressing a request to modify the

stay to permit litigation in another forum. The Fernstrom Court adopted a three factor test:




                                                2
               Case 18-10055-KG        Doc 577      Filed 08/26/19    Page 3 of 4



         a)     Is there any great prejudice to either the bankruptcy estate or the debtor will
                result from continuation of the civil suit?;

         b)     Does hardship to the [non-bankruptcy party] by maintenance of the
                stay considerably outweigh the hardship of the debtor?; and

         c)     Does creditor have a probability of prevailing on the merits?

       Fernstrom, 938 F.2d at 735.

       13.     In Fernstrom, the Seventh Circuit endorsed its prior decision in Matter of

Holtkamp, 669 F.2d 505, 508-509 (7th Cir. 1982), where it determined that the modification of

the stay was appropriate when the debtor had insurance coverage and an insurance carrier was

actively defending the subject litigation. Fernstrom, 938 F.2d at 735.

       14.     Here, there is (i) insurance coverage, (ii) a defense has been provided by the

insurance carrier and (iii) little likelihood that the continuation of the litigation will impact

either the administration of this bankruptcy estate or the rights of unsecured creditors. These

are factors which have strongly influenced courts to authorize the modification of the automatic

stay. See, In re Countryside Manner, Inc., 188 B.R. 489, 490 (Bankr. Conn. 1995); citing In

re Sonnax, 907 F.2d 1280, 185 (2nd Cir. 1990).

       15.     Using the balance of the hardship approach, it is clear that neither the Debtor

nor the bankruptcy estate will be prejudiced or burdened by an order lifting or modifying the

automatic stay, as to the Standard Mutual Claim, because the entire cost of the defense is being

provided by the Debtor’s insurance carrier. Standard Mutual’s claims against the Debtor, if

meritorious, can be paid by the insurance to the extent of the policy limits.

       16.     In exercising its discretion to modify the automatic stay, a bankruptcy court

should consider the ability of the non-bankruptcy forum to protect the interests of all parties;

whether the issues are governed solely by state law; whether the non-bankruptcy forum is one



                                                3
                Case 18-10055-KG        Doc 577      Filed 08/26/19    Page 4 of 4



having a special expertise in the subject matter; and whether resolution of the dispute involves

non-debtor third parties as to whom the non-bankruptcy forum can grant complete relief. See,

In re Petroleum Piping Contractors, Inc. 211 B.R. 290, 308 (Bankr. N.D. Ind. 1997).

       17.      Applying the principles of Petroleum Piping Contractors, it is clear that the stay

should be modified because the rights of third parties are involved; there are no bankruptcy

issues which come into play to determine the merits of the claims set forth in the Standard

Mutual Claim and the interests of Standard Mutual cannot be adequately protected if the stay is

not modified.

  STANDARD MUTUAL’S PROPOSED PROCEDURES AFTER STAY IS ENTERED

       18.      Standard Mutual proposes that the order to be entered on this Motion provide

for a lifting of the automatic stay. It also seeks entry of the following provisions:

                A.   That Standard Mutual be authorized to pursue its claims and file
                     suit, if necessary, to the point of settlement or entry of judgment;

                B.   That Standard Mutual be authorized to seek recovery of any
                     settlement or judgment from available insurance coverage on the
                     Debtor’s behalf, to the extent such coverage exists; and,

                C.   That Standard Mutual shall not seek any recovery on account of its
                     claims against the Debtor other than by seeking recourse against any
                     insurance coverage and the filing of proofs of claim in this case.



                                      Respectfully submitted,

                                      By:    /s/ Robert Ostojic
                                             Robert Ostojic
                                             LEAHY, EISENBERG & FRAENKEL, LTD.
                                             33 West Monroe Street, Suite 1100
                                             Chicago, Illinois 60603
                                             Tel. (312) 368-4554
                                             ARDC #6216651




                                                 4
